Exhibit 10.30

Execution Copy

SECOND AMENDMENT TO

CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
January     , 2008, and entered into by and among AFFIRMATIVE INSURANCE
HOLDINGS, INC., a Delaware corporation (“Borrower”), the lenders party thereto
that are party hereto (the “Required Lenders”), CREDIT SUISSE, CAYMAN ISLANDS
BRANCH (“CS”), as Administrative Agent (in such capacity, “Administrative
Agent”), as Collateral Agent (in such capacity, the “Collateral Agent”), and THE
FROST NATIONAL BANK (“Frost”), as Issuing Bank and Swingline Lender. Capitalized
terms used but not defined herein having the meaning given them in the Credit
Agreement, hereinafter defined.

Recitals

Whereas, Borrower, the Required Lenders, the Agents and the other parties
thereto have entered into that certain Credit Agreement dated as of January 31,
2007 (as amended, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

Whereas, the Borrower has requested certain amendments to the Credit Agreement,
pursuant to and in accordance with Section 9.08(b) of the Credit Agreement; and

Whereas, the Required Lenders and the Agents are willing to agree to the
amendments requested by the Borrower, on the terms and conditions set forth in
this Amendment;

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, Required Lenders and the Agents agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby amended as follows:

1.1. Amendment to Section 1.01. Section 1.01 of the Credit Agreement shall be
amended as follows:

(a) The definition of “Excess Cash Flow” is deleted in its entirety and replaced
with the following:

““Excess Cash Flow” shall mean, for any relevant twelve (12) month fiscal
period, without duplication, Cash Flow, less (i) the consolidated aggregate
amount of all Capital Expenditures for such period, including capital payments
for business expenditures and investments, such as capital lease payments,
(ii) consolidated state and federal income taxes for such period,
(iii) Consolidated



--------------------------------------------------------------------------------

Interest Expense, (iv) ordinary corporate dividends made in accordance with the
terms hereof during such period, and (v) cash consideration utilized for
Permitted Acquisitions during the relevant twelve (12) month fiscal period. The
preceding formula shall be adjusted on a pro rata basis for any relevant period
that is not a fiscal twelve (12) month period.”

(b) The definition of “Regulated Insurance Subsidiaries” is amended by adding
the following provisos after the word “company” at the end thereof:

“; provided that for purposes of determining the Borrower’s compliance with
Section 6.14(b) of this Agreement, with effect as of the Closing Date, US Direct
shall not be deemed to be a Regulated Insurance Subsidiary for so long, as
measured for any four fiscal-quarter period ending on March 31, 2008 or
thereafter for which the financial statements are required to be delivered
pursuant to Section 5.04, its gross written premium for such period is less than
or equal to $250,000 (it being agreed that for the first three fiscal quarters
of 2008, such revenue will be calculated through the annualization of gross
written premium generated for the period commencing on January 1, 2008 through
the final date of most recently completed fiscal quarter prior to the date of
calculation); provided further that a person otherwise constituting a Regulated
Insurance Subsidiary shall not be deemed to be a Regulated Insurance Subsidiary
for purposes of determining the Borrower’s compliance with Section 6.14(b) of
this Agreement if and only for so long as (i) the entirety of such person’s
insurance liabilities are fully assumed pursuant to one or more Qualified
Reinsurance Agreements and (ii) such person otherwise remains subject to
Section 6.14(a).”

(c) The following definitions of “Qualified Reinsurance” and “Qualified
Reinsurance Counterparty” shall be inserted in appropriate alphabetical order:

““Qualified Reinsurance Agreement” shall mean any Reinsurance Agreement entered
into by any Regulated Insurance Subsidiary of the Borrower with a counterparty
constituting a Qualified Reinsurance Counterparty, which such agreement is
qualified under all applicable Requirements of Law to receive the statutory
credit assigned to such Reinsurance Agreement in the relevant annual statement
or quarterly statement at the time prepared.”

““Qualified Reinsurance Counterparty” shall mean (a) any Regulated Insurance
Subsidiary of the Borrower and (b) any other person having a rating of “B++” or
better by A.M. Best, in each case to whom any Regulated Insurance Subsidiary has
ceded liability pursuant to a Qualified Reinsurance Agreement; provided that
following any downgrade by A.M. Best of any person constituting a Qualified
Reinsurance Counterparty pursuant to the foregoing clause (b), such person shall
cease to be a Qualified Reinsurance Counterparty only after a period of 30
consecutive days following the date of such downgrade in which such person is
not upgraded to a rating of “B++” or better.”

 

2



--------------------------------------------------------------------------------

(d) In clause (iii) of the definition of Cash Flow, the phrase “the lesser of”
is replaced with the following:

“the greater of.”

(e) In the definition of Extraordinary Receipts, the reference to “Section 2.3”
is replaced with the following:

“Section 2.13.”

1.2. Amendments to Section 2.11(a). Section 2.11(a) of the Credit Agreement
shall be amended by deleting the chart appearing in that section and replacing
such chart with the following:

 

“Repayment Date

   Amount

March 31, 2007

   $ 500,000

June 30, 2007

   $ 500,000

September 30, 2007

   $ 500,000

December 31, 2007

   $ 500,000

March 31, 2008

   $ 500,000

June 30, 2008

   $ 500,000

September 30, 2008

   $ 500,000

December 31, 2008

   $ 500,000

March 31, 2009

   $ 500,000

June 30, 2009

   $ 500,000

September 30, 2009

   $ 500,000

December 31, 2009

   $ 500,000

March 31, 2010

   $ 500,000

June 30, 2010

   $ 500,000

September 30, 2010

   $ 500,000

December 31, 2010

   $ 500,000

March 31, 2011

   $ 500,000

June 30, 2011

   $ 500,000

September 30, 2011

   $ 500,000

December 31, 2011

   $ 500,000

March 31, 2012

   $ 500,000

June 30, 2012

   $ 500,000

September 30, 2012

   $ 500,000

December 31, 2012

   $ 500,000

March 31, 2013

   $ 500,000

June 30, 2013

   $ 500,000

September 30, 2013

   $ 500,000

December 31, 2013

   $ 500,000

Term Loan Maturity Date

   $ 186,000,000”

 

3



--------------------------------------------------------------------------------

1.3. Amendments to Section 2.13(e). Section 2.13(e) of the Credit Agreement
shall be amended by deleting clause (e) in the entirety and replacing such
clause with the following:

“(e) No later than the earlier of (i) 90 days after the end of each fiscal year
of the Borrower, commencing with the fiscal year ending on December 31, 2007,
and (ii) the date on which the financial statements with respect to such period
are delivered pursuant to Section 5.04(a), the Borrower shall prepay outstanding
Term Loans in accordance with Section 2.13(g), in an aggregate principal amount
equal to (a) the Required Prepayment Percentage of Excess Cash Flow for the
fiscal year then ended, less (b) an amount equal to the aggregate amount of all
permanent repayments of the Loans (other than mandatory prepayments of Loans
under Section 2.13 hereof) made by the Borrower and the Subsidiaries during such
fiscal year, but only to the extent that such prepayments by their terms cannot
be reborrowed or redrawn and do not occur in connection with a refinancing of
all or any portion of such Indebtedness.”

1.4. Amendments to Section 6.05(b). Section 6.05(b) of the Credit Agreement is
deleted in its entirety and replaced with the following:

“Engage in any Asset Sale otherwise permitted under paragraph (a) above unless
(x)(i) such Asset Sale is for consideration at least 80% of which is cash (and
no portion of the remaining consideration shall be in the form of Indebtedness
of the Borrower or any Subsidiary), (ii) such consideration is at least equal to
the fair market value of the assets being sold, transferred, leased or disposed
of, (iii) the fair market value of all assets sold, transferred, leased or
disposed of pursuant to this paragraph (b)(x) shall not exceed $30,000,000 in
the aggregate or (y) such sale, transfer, lease or disposition of assets is from
USAgencies or a Subsidiary thereof to the Borrower or its Subsidiaries, and the
acquirer of such assets is not USAgencies or a Subsidiary thereof.”

1.5. Amendments to Section 6.14. Section 6.14 of the Credit Agreement is deleted
in its entirety and replaced with the following:

“SECTION 6.14. Combined Ratio. (a) Borrower shall not permit the Combined Ratio
of the Regulated Insurance Subsidiaries, on a consolidated basis, to be greater
than 105% at any time. (b) Borrower shall not permit the Combined Ratio of any
Regulated Insurance Subsidiary to be greater than 105% at any time. For the
avoidance of doubt, the inability to calculate any Combined Ratio required to be
calculated in accordance with this Section 6.14 shall constitute a Default under
this Section 6.14.”

2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Required Lenders and the Agents to enter into this Amendment, the Borrower
represents and warrants to each Lender and the Agents that the following
statements are true, correct and complete:

2.1. Power and Authority. Each of the Loan Parties has all corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and to perform its obligations under or in respect of, the
Credit Agreement.

 

4



--------------------------------------------------------------------------------

2.2. Corporate Action. The execution and delivery of this Amendment and the
performance of the obligations of each of the Loan Parties under or in respect
of the Credit Agreement as amended hereby have been duly authorized by all
necessary corporate action on the part of each of the Loan Parties.

2.3. No Conflict or Violation or Required Consent or Approval. The execution and
delivery of this Amendment and the performance of the obligations of each of the
Loan Parties under or in respect of the Credit Agreement as amended hereby do
not and will not conflict with or violate (a) any provision of the governing
documents of any Loan Party or any of its Subsidiaries, (b) any provision of any
law or any governmental rule or regulation applicable to any Loan Party or any
of its Subsidiaries, (c) any order, judgment or decree of any court or other
governmental agency binding on any Loan Party or any of its Subsidiaries, or
(d) any indenture, agreement or instrument to which any Loan Party or any of its
Subsidiaries is a party or by which any Loan Party or any of its Subsidiaries,
or any property of any of them, is bound, and do not and will not require any
consent or approval of any Person.

2.4. Execution, Delivery and Enforceability. This Amendment has been duly
executed and delivered by each Loan Party which is a party thereto and are the
legal, valid and binding obligations of such Loan Party, enforceable in
accordance with their terms, except as enforceability may be affected by
applicable bankruptcy, insolvency, and similar proceedings affecting the rights
of creditors generally, and general principles of equity. The Agents’ Liens in
all Collateral continue to be valid, binding and enforceable Liens which secure
the Borrower Obligations.

2.5. No Default or Event of Default. After giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment or the Consent that would constitute a Default or an
Event of Default.

2.6. No Material Adverse Effect. No event has occurred that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.

2.7. Representations and Warranties. Each of the representations and warranties
contained in the Loan Documents is and will be true and correct in all material
respects on and as of the date hereof and as of the effective date of this
Amendment, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects as of such earlier date.

3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective only if and when
signed by, and when counterparts hereof shall have been delivered to the Agents
(by hand delivery, mail or telecopy) by each Loan Party, each Required Lender,
the Issuing Bank, and the Swingline Lender and only if and when each of the
following conditions is satisfied:

3.1. No Default or Event of Default; Accuracy of Representations and Warranties.
No Default or Event of Default shall exist and each of the representations and
warranties made by the Loan Parties herein and in or pursuant to the Credit
Documents shall be true and correct in all material respects as if made on and
as of the date on which this Amendment becomes effective (except that any such
representation or warranty that is expressly stated as being made only as of a
specified earlier date shall be true and correct as of such earlier date).

 

5



--------------------------------------------------------------------------------

3.2. Delivery of Documents. The Agents shall have received such additional
documents as the Agents may reasonably request in connection with this
Amendment.

4. EFFECTIVE DATE. This Amendment shall become effective (the “Second Amendment
Effective Date”) on the date of the satisfaction of the conditions set forth in
Section 5 of this Amendment.

5. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the Credit Agreement and other Loan Documents shall mean
the Credit Agreement as amended hereby. Except as expressly amended hereby or
waived herein, the Credit Agreement and the other Loan Documents, including the
Liens granted thereunder, shall remain in full force and effect, and all terms
and provisions thereof are hereby ratified and confirmed.

6. MISCELLANEOUS. Each of the Loan Parties confirms that as amended hereby, each
of the Loan Documents is in full force and effect, and that none of the Loan
Parties has any defenses, setoffs or counterclaims to its Obligations.

7. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

8. NO WAIVER. The execution, delivery and effectiveness of this Amendment does
not constitute a waiver of any Default or Event of Default, amend or modify any
provision of any Loan Document except as expressly set forth herein or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.

9. COMPLETE AGREEMENT. This Amendment sets forth the complete agreement of the
parties in respect of any amendment to any of the provisions of any Loan
Document or any waiver thereof. The execution, delivery and effectiveness of
this Second Amendment does not constitute a waiver of any Default or Event of
Default, amend or modify any provision of any Loan Document except as expressly
set forth herein or constitute a course of dealing or any other basis for
altering the Obligations of any Loan Party.

10. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are intended
solely for convenience of reference and shall not be used to interpret or
construe the provisions hereof. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy), all of which taken together shall constitute but one and the same
instrument.

 

6



--------------------------------------------------------------------------------

[signatures follow; remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Credit Agreement as of the date set forth above.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC., as Borrower

By:

 

/s/ Michael J. McClure

Name:

 

Michael J. McClure

Title:

 

Executive Vice President & Chief Financial Officer

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent and as Collateral
Agent

By:

 

/s/ John D. Toronto

Name:

 

John D. Toronto

Title:

 

Director

By:

 

/s/ James Neira

Name:

 

James Neira

Title:

 

Associate

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

[LENDER],

as Required Lender

By:

 

 

Name:

 

Title:

 

Signature Page to Second Amendment to Credit Agreement